LACOMBE, Circuit Judge.
In Rycroft v. Green, 49 Fed. 177, it is stated to he the settled practice in this circuit to hold that extension of time to answer by order of court extends the time for removal. Such construction is within the language of the act of 1887, “before the defendant is required by the laws of the state or the rule of the state court * to answer.” But an extension of time to answer by stipulation only cannot he held to be an extension by rule of court. Motion to remand is granted.